           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 1 of 41




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHAD PARKER, REBECCA KENWICK-
 PARKER, MARK REDMAN, and DONNA
 REDMAN,

                Plaintiffs,
                                                     COMPLAINT
        v.

 TOM WOLF, in his official capacity as
 Governor for the State of Pennsylvania; JOSH
 SHAPIRO, in his official capacity as
 Attorney General of the State of
 Pennsylvania; and DR. RACHEL LEVINE,
 in her official capacity as Secretary of Health,
 Pennsylvania Department of Health,

                Defendants.


      Plaintiffs Chad Parker, Rebecca Kenwick-Parker, Mark Redman, and Donna

Redman (collectively referred to as “Plaintiffs”), by and through undersigned

counsel, bring this Complaint against the above-named Defendants, their employees,

agents, and successors in office, and in support thereof allege the following upon

information and belief:

                                INTRODUCTION

      1.      Engraved by the steps of the Pennsylvania State Capitol in Harrisburg

is a quote from Benjamin Franklin stating, “Those who would give up essential




                                        -1-
           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 2 of 41




liberty, to purchase a little temporary safety, deserve neither liberty nor safety.”

This, unfortunately, is the current situation in Pennsylvania.

      2.      John Adams warned: “But a Constitution of Government once changed

from Freedom, can never be restored. Liberty once lost is lost forever.” Plaintiffs

bring this action because they reasonably fear that the draconian encroachments on

their freedoms set forth in this Complaint will become the “new norm.” It has been

said that all tyranny needs to gain a foothold is for people of good conscience to

remain silent.

      3.      Our Constitution was designed to advance two primary and related

goals: prevent tyranny and protect liberty. These important goals are advanced by

Article IV, Section 4, which is a “guarantee” that each state will have a “Republican

Form of Government” (“Guarantee Clause”).

      4.      In discussing the Guarantee Clause, James Madison emphasized the

federal government’s obligation to ensure that states maintain a republican form of

government: “In a confederacy founded on republican principles, and composed of

republican members, the superintending government ought clearly to possess

authority to defend the system against aristocratic or monarchial innovations. . . .

But a right implies a remedy; and where else could the remedy be deposited, than

where it is deposited by the Constitution?” The Federalist No. 43 (James Madison).

(emphasis added).


                                         -2-
           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 3 of 41




      5.      The stated pandemic has been exploited such that the citizens of

Pennsylvania no longer have a Republican Form of Government. The power and

authority of the legislature has been nullified. Defendant Wolf has assumed the

power to lord over the lives of Pennsylvanians like a king, mandating restrictions

that deprive citizens, including Plaintiffs, of their fundamental liberties.     The

Pennsylvania Supreme Court has ratified this “monarchial innovation.” The citizens

of Pennsylvania have no recourse but to seek relief from this tyranny through the

United States Constitution and this Court, the guardian of the freedoms guaranteed

by that historically important document.

      6.      This civil rights action is brought under the First, Fourth, and

Fourteenth Amendments to the United States Constitution; Article IV, Section 4 of

the United States Constitution; and 42 U.S.C. § 1983, challenging Defendants’

policies, practices, and procedures as set forth in this Complaint.

      7.      Plaintiffs seek a declaration that the enactment and enforcement of the

challenged contact tracing program and mask mandate as set forth in this Complaint

violate their fundamental liberties and rights secured by the United States

Constitution and an order enjoining the same. Plaintiffs seek a declaration that the

authority exercised by Defendant Wolf pursuant to his “emergency powers” since

the Pennsylvania General Assembly sought to revoke those powers on June 9, 2020,

via a concurrent resolution violates the Guarantee Clause and the Equal Protection


                                         -3-
           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 4 of 41




Clause of the Fourteenth Amendment and thus his executive orders and the

associated orders of Defendant Levine issued since that time under the “emergency

powers” are null and void. Plaintiffs also seek an award of attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988 and other applicable laws.

      8.      While claims arising under the Guarantee Clause are typically

dismissed as posing a nonjusticiable political question, Plaintiffs agree with

Professor Erwin Chemerinsky that “the time is clearly approaching in which the

[Supreme] Court may be quite willing to reject the view that cases under the

Guarantee Clause should always be dismissed on political questions grounds. . . .

[T]he Guarantee Clause should be regarded as a protector of basic individual rights

and should not be treated as being solely about the structure of government.

Accordingly, judicial interpretation and enforcement is in accord with the

preeminent federal judicial mission of protecting individual rights and liberties.”

Erwin Chemerinsky, Cases under the Guarantee Clause Should Be Justiciable, 65

U. Colo. L. Rev. 849, 851 (1994).

      9.      In light of the current crisis, and Plaintiffs refer here not to the declared

pandemic but to the loss of civil liberties during this pandemic, now is the “time”

for the courts to consider Guarantee Clause claims in order to protect “basic

individual rights.”




                                           -4-
         Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 5 of 41




                          JURISDICTION AND VENUE

      10.    This action arises under the Constitution and laws of the United States.

Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

      11.    Plaintiffs’ claims for declaratory and injunctive relief are authorized by

28 U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil

Procedure, by Ex parte Young, 209 U.S. 123 (1908), and by the general legal and

equitable powers of this Court.

      12.    Plaintiffs’ claim for an award of their reasonable costs of litigation,

including attorneys’ fees and expenses, is authorized by 42 U.S.C. § 1988 and other

applicable law.

      13.    Venue is proper under 28 U.S.C. § 1391(b) because the Office of the

Governor of Pennsylvania, the Office of the Pennsylvania Attorney General, and the

Pennsylvania Department of Health are located in this judicial district and all

Defendants are residents of the State in which this district is located.

                                      PARTIES

      14.    Plaintiffs Chad Parker and Rebecca Kenwick-Parker (collectively

referred to as the “Parker’s”) are adult citizens of the United States and residents of

Pennsylvania. Together, they are the parents and legal guardians of six minor

children.




                                         -5-
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 6 of 41




      15.   The Parker’s object to the challenged contact tracing program and mask

mandate, and they have been, and continue to be, irreparably harmed by them.

      16.   The Parker’s also object to Defendant Wolf’s unilateral exercise of

power and are thus disenfranchised by the fact that their representatives in the

General Assembly have been rendered impotent by Defendant Wolf’s exercise of

his “emergency powers.”

      17.   Plaintiffs Mark and Donna Redman (collectively referred to as the

“Redman’s”) are adult citizens of the United States and residents of Pennsylvania.

The Redman’s are parents and legal guardians of two sixteen-year-old children

(twins). Donna is the biological mother, and Mark is the stepfather.

      18.   The Redman’s object to the challenged contact tracing program and

mask mandate, and they have been, and continue to be, irreparably harmed by them.

      19.   The Redman’s also object to Defendant Wolf’s unilateral exercise of

power and are thus disenfranchised by the fact that their representatives in the

General Assembly have been rendered impotent by Defendant Wolf’s exercise of

his “emergency powers.”

      20.   Defendant Tom Wolf is the Governor of the State of Pennsylvania.

      21.   Under color of state law, Defendant Wolf has issued various executive

orders pursuant to his “emergency powers,” and he has implemented and enforced

the challenged contact tracing program and mask mandate as set forth in this


                                       -6-
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 7 of 41




Complaint. Defendant Wolf will continue to issue executive orders in light of the

declared COVID-19 pandemic and the recurrence of the spread of this virus as

predicted by Defendant Levine. Indeed, there is no end in sight as to when

Defendant Wolf will relinquish his “emergency powers.”

      22.    Defendant Wolf is sued in his official capacity only.

      23.    Defendant Josh Shapiro is the Attorney General of Pennsylvania. The

Attorney General is the state’s top law enforcement official.

      24.    As the Attorney General and under color of state law, Defendant

Shapiro has authority to investigate and enforce violations of Defendant Wolf’s

executive orders, and he has the authority to investigate and enforce the challenged

contact tracing program and mask mandate as set forth in this Complaint.

      25.    Defendant Shapiro is sued in his official capacity only.

      26.    Defendant Dr. Rachel Levine is the Secretary of Health for the

Pennsylvania Department of Health.

      27.    As the Secretary of Health for Pennsylvania and under color of state

law, Defendant Levine is responsible for implementing and enforcing the challenged

contact tracing program and mask mandate as set forth in this Complaint.

      28.    Defendant Levine is sued in her official capacity only.

                           STATEMENT OF FACTS

      29.    On or about March 6, 2020, Defendant Wolf issued a Proclamation of


                                        -7-
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 8 of 41




Disaster Emergency, thereby invoking his “emergency powers” and allowing him to

act unilaterally, without any checks or balances to his power. The alleged basis for

the invocation of these extraordinary powers was the threat of a COVID-19

pandemic in the state.

      30.    On or about March 9, 2020, Defendant Levine announced the presence

of 10 suspected cases of COVID-19 in Pennsylvania and stated that the

Commonwealth would start contact tracing.

      31.    On or about April 1, 2020, Defendant Wolf issued a state-wide, stay-

at-home order pursuant to his “emergency powers.” The stay-at-home order was the

equivalent of a house arrest for the citizens of Pennsylvania, including Plaintiffs.

Yet, there was no probable cause requirement to restrict Plaintiffs’ liberty nor a

process by which the order could be challenged by Plaintiffs.

      32.    At that time, Plaintiffs were told that the stay-at-home order was

required to ensure that the hospitals were not overrun and to “flatten the curve.”

Plaintiffs were willing to cooperate given this explanation and what certainly

appeared to be a short-term restriction. However, both of the conditions were met,

yet the draconian restriction remained.

      33.    On or about May 20, 2020, Defendant Wolf publicly stated that a

“foolproof” vaccine would be required before the state could return to “normal.”

However, there is no such thing as a “foolproof” vaccine. In other words, Defendant


                                          -8-
         Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 9 of 41




Wolf has no intention of relinquishing his extraordinary “emergency powers” any

time in the near future.

      34.    On or about May 20, 2020, it was revealed that several states, including

Pennsylvania, were combining the results from viral and antibody COVID-19 tests

when reporting the testing totals, despite marked differences between the tests. The

combining of the tests leads to the skewing of the overall positivity rate of the tests,

a measurement that is one of the benchmarks used in reopening guidelines.

      35.    In addition, states were including “probable cases” in the overall case

count without distinguishing between a confirmed case and a probable case. And

the criteria for counting a “case” is constantly changing. For example, on or about

August 29, 2020, the Pennsylvania Department of Health announced the following:

“Persons with a positive antibody (serology) test, moving forward, will no longer be

considered a probable case. However, cases previously counted as probable cases,

using the prior national case definition, will remain counted as probable cases.”

      36.    The New York Times reported on August 29, 2020, that there are

significant problems with COVID-19 test results, noting that “[t]he standard tests

are diagnosing huge numbers of people who may be carrying relatively insignificant

amounts of the virus.”

      37.    On or about May 28, 2020, the General Assembly passed House

Resolution 836, a Concurrent Resolution that terminates the March 6, 2020,


                                         -9-
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 10 of 41




Proclamation of Disaster Emergency issued by Defendant Wolf. Accordingly, the

resolution sought to terminate the unilateral, authoritarian “emergency powers” of

Defendant Wolf.

      38.    On or about June 3, 2020, Defendant Wolf violated his own executive

order by marching in a “Black Lives Matter” protest. Defendant Wolf joined

hundreds of demonstrators as they marched through Harrisburg, Pennsylvania to

protest the police killing of George Floyd, a black man from Minnesota.




      39.    Defendant Levine defended Defendant Wolf’s actions, claiming that

regardless of the order, “people have the right to protest, and to demonstrate, and the

right to free speech.” Defendant Levine stated further that Defendant Wolf is “not

restricting people’s right to protest,” adding that “[t]here are all obviously significant

social issues that are present, that people feel that they need to have a voice, and so

the governor is always supportive of that and is participating.” However, Defendant

Wolf denounced those protesting his edicts as “ignoring the danger of COVID-19,”

                                          - 10 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 11 of 41




and he has called state and county politicians who oppose him “cowardly” for

seeking to defy his stay-at-home orders. In other words, if the activity fits Defendant

Wolf’s personal, political agenda, then the rules do not apply.

      40.    On or about June 3, 2020, Defendant Wolf extended his “emergency

powers” for another 90 days.

      41.    On or about June 19, 2020, the Pennsylvania Department of Health

announced that more than 4,000 close contacts of COVID-19 cases have been

identified and monitored to date through the contact tracing efforts of 500 trained

contact tracers throughout the state.        Defendant Levine remarked that the

Department of Health is “now equipped with hundreds of contact tracers.”

      42.    On or about July 1, 2020, Defendant Levine issued an order mandating

“universal face coverings,” thereby requiring all persons in Pennsylvania to wear a

face mask when leaving their home (“mask mandate”). A true and correct copy of

the mask mandate, which is incorporated herein by reference, is attached to this

Complaint as Exhibit 1.

      43.    More specifically, pursuant to the mask mandate, individuals are

required to wear a face mask when outdoors and unable to consistently maintain a

distance of six feet from individuals who are not members of the same household

and when in any indoor location where members of the public are generally

permitted. However, the propaganda message from Defendants Wolf and Levine is


                                        - 11 -
           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 12 of 41




that masks are required anytime an individual leaves the home. Defendant Wolf

creates conflict between citizens when he publicly states that people are required to

wear masks every time they leave home, but then purposely excludes the “unless 6

feet apart” component of the mask mandate.

      44.      For many individuals, including Plaintiffs, a face mask is a symbol of

oppression and an attempt by the government to control the citizenry. This view

was recently expressed by the below political cartoon published in the Wall Street

Journal:




      45.      Additionally, journalists are constantly attempting to get photographs

of President Trump wearing a mask because it is a political issue. Many politicians

who publicly support mask wearing for political reasons (it makes the pandemic look

and appear worse than what it is) would often not wear one until the cameras were

rolling, at which time they would dutifully don the mask for public consumption.

      46.      For many, including Plaintiffs, forcing them to wear a face mask is


                                        - 12 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 13 of 41




forcing them to convey a message with which they disagree. Wearing a mask

conveys the message that the wearer has surrendered his or her freedom to the

government, particularly in light of the facts of this current declared pandemic.

During this current political climate, a mask has become a symbol of government

oppression. Because a mask has become a political symbol during this current and

highly politicized pandemic, the wearing of a mask is a form of symbolic speech.

Consequently, via the mask mandate, Defendants are compelling Plaintiffs to engage

in a form of expression and to convey a message with which they disagree.

      47.    The mask mandate presumes that all people are diseased and thus

makes the wearer contribute to a false public statement that all people are in fact

diseased.

      48.    Plaintiffs also object to the mask mandate because it violates their

privacy interests, including their right to bodily integrity and personal autonomy free

from government interference. In this regard, Plaintiffs agree with the oft-quoted

mantra, “My body, my choice.”

      49.    A mask is required for everyone, even though the vast majority of

individuals required to wear one are healthy or are not in a group with a high risk to

contract COVID-19. And while science and data show that the vast majority of

Americans are healthy (80% to 90% do not have COVID or a comorbidity that would

make them susceptible to COVID), the mask mandate presumes that all citizens are


                                        - 13 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 14 of 41




diseased unless proven healthy. The mask mandate is forcing every Pennsylvanian,

including Plaintiffs, to become the government’s patient without the citizen’s

consent.

      50.    The mask mandate creates a false public impression that private citizens

must rely on the government for their safety, thereby allowing Defendants to use the

mandate as a tool for maintaining power and authority.

      51.    Remarkably, an exception to the mask mandate is provided for

individuals with a medical condition, “including those with respiratory issues that

impede breathing.” In other words, masks are not required to be worn by individuals

who are most susceptible to COVID-19, a virus that attacks the respiratory system.

      52.    Defendant Wolf has resorted to social media to publicly shame

individuals who object to wearing face masks. Indeed, as an example of Defendant

Wolf’s Orwellian Newspeak, he proclaimed on social media that “[w]earing a mask

gives us more freedom to do the things we love . . . .”

      53.    Defendant Levine has joined in the effort to shame those who oppose

the mask mandate, stating, “My mask protects you, and your mask protects me.

Wearing a mask shows that you care about others, and that you are committed to

protecting the lives of those around you.” This mantra presumes that everyone is, at

all times, a potential carrier of the virus, when the vast majority of the population is

not. This type of propaganda stokes conflict between citizens, and it weaponizes the


                                         - 14 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 15 of 41




issue of mask wearing.       Further, by requiring healthy people to wear masks,

Defendants can magnify the risk of the virus in order to maintain control. This type

of propaganda and forcing of morality goes far beyond a disaster emergency

declaration related to a virus.

      54.    The mask mandate is a tool to create conflict and to divide citizens

against each other during this politically-charged election year. The mandate is a

way in which political leaders, such as Defendant Wolf, can promote the narrative

that this declared pandemic is far worse than what it really is.

      55.    Defendants further exacerbate the division caused by the mask mandate

by establishing a “snitch line” that allows someone to report directly to the

Pennsylvania Department of Health perceived violations of the mask mandate or

other COVID-related restrictions.

      56.    Mandating the wearing of masks as a means of limiting disease spread

is not based on science, and this includes the wearing of proper personal protective

equipment (PPE), such as the N-95 masks, and not the largely useless coverings

approved by Defendants’ mask mandate. The Lancet study, often cited in support

of mask wearing, actually concluded that the use of PPE to contain transmission was

of “low certainty,” saying anecdotally that what protective value it had was higher

for N95 respirators, but that this indicated protection for the wearer, not for others.

      57.    A study posted on the Centers for Disease Control’s (CDC) website in


                                         - 15 -
         Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 16 of 41




May 2020, concluded as follows: “Disposable medical masks (also known as

surgical masks) are loose-fitting devices that were designed to be worn by medical

personnel to protect accidental contamination of patient wounds, and to protect the

wearer against splashes or sprays of bodily fluids (36). There is limited evidence for

their effectiveness in preventing influenza virus transmission either when worn by

the infected person for source control or when worn by uninfected persons to reduce

exposure. Our systematic review found no significant effect of face masks on

transmission of laboratory-confirmed influenza.”       This study can be found at

https://wwwnc.cdc.gov/eid/article/26/5/19-0994_article (last visited on Aug. 26,

2020).

      58.     Defendants also ordered on August 17, 2020, that all students attending

primary and secondary schools must wear masks, even if social distancing can be

maintained.    However, according to the Pennsylvania Department of Health,

children ages 0 to 19 make up less than 8% of total confirmed and presumed positive

COVID-19 cases. The Department does not list any deaths in this age demographic.

Further review of the Department of Health data shows that the COVID-19 virus is

more serious for the elderly population, not for students. The last-minute order

caused chaos and confusion in school districts that were getting ready to start the

school year in less than three weeks.

      59.     The wearing of masks can have negative consequences for the wearer.


                                        - 16 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 17 of 41




In March of this year, a paper was published by the Journal of Infectious Diseases

and Epidemiology that conducted a survey of 343 frontline healthcare workers in

New York City responding to the first wave of COVID-19. In this survey, 314

respondents reported adverse effects from prolonged mask use with 245 reporting

headaches being the most common complaint. Skin breakdown was the second most

common issue with 175 respondents, and impaired cognition was reported in 81

respondents. Many experienced resolved side effects once masks were removed,

while others required physical or medical intervention. Thirty percent of those who

reported headaches reported them after 3 or more hours of wear.

      60.    Consequently, a least restrictive means of accomplishing Defendants’

objectives for the mask mandate (to apparently limit the harmful spread of the virus)

is to have those who are susceptible to COVID-19 (the elderly and persons with pre-

existing conditions) to wear N95 respirators when they leave their homes if they are

concerned about contracting the disease.

      61.    Indeed, we do not live in a “nanny state.” It should be up to each

individual to decide whether he or she should wear a mask based on his or her own

personal situation and concerns. The U.S. Constitution guarantees freedom from

such government interference with a private citizen’s personal life.

      62.    On or about July 1, 2020, the Pennsylvania Supreme Court ruled 4-3 in

favor of Defendant Wolf on House Resolution 836, holding that the resolution must


                                       - 17 -
           Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 18 of 41




be presented to Defendant Wolf for signature.

      63.      On or about July 8, 2020, House Resolution 836 was presented to

Defendant Wolf.

      64.      On or about July 14, 2020, Defendant Wolf vetoed House Resolution

836. Defendant Wolf refused to approve the resolution because it robs him of his

extraordinary “emergency powers.” In his veto message, Defendant Wolf stated,

“At some point, we will be ready as a Commonwealth to move past the disaster

emergency currently challenging us. But that day is unfortunately not yet here.”

Indeed, there is no end in sight for Defendant Wolf because he does not want to

surrender his unilateral power to lord over the citizens of Pennsylvania.

      65.      On or about July 10, 2020, the Pennsylvania Department of Health

received emergency approval to spend $2 million to ramp up contact tracing by way

of a contract with a software company to develop a smartphone app for contact

tracing.

      66.      On or about July 17, 2020, the Pennsylvania Department of Health

received emergency approval to spend $25 million to recruit, hire, and train 4,000

contact tracers in 90 days.

      67.      On or about July 22, 2020, the Pennsylvania Department of Health

issued a press release, confirming that it is expanding its contact tracing resources,

but concealing the earlier approvals to spend $27 million on contact tracing. The


                                        - 18 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 19 of 41




Department noted that “[c]ontact tracing is the process of identifying, notifying, and

monitoring anyone who came in close contact with an individual who tested positive

for COVID-19 while they were infectious.” According to the Department, “Our

estimates show that the state needs about 625 contact tracers. However, this number

could grow hundreds, even thousands, depending on the resurgence of COVID-19

in the fall.” The Department concludes by stating, “Between June 29 and July 13,

contact tracers have enrolled 3,638 contacts in the Sara Alert system. The Sara Alert,

working alongside our disease surveillance system (NEDSS), offers contact tracers

the ability to track, monitor, isolate and test symptomatic contacts and is further

enhanced by the use of technology applications. This web-based monitoring tool

enable[s] contact tracers to send daily emails, texts and/or phone calls to cases and

identified close contacts throughout their isolation/quarantine monitoring period.

This technology enhances the contact tracer’s ability to promptly respond and

provide guidance to symptomatic individuals.”

      68.    On July 23, 2020, the Pennsylvania Department of Health posted

Request for Expression of Interest 001746 (RFEI 001746) on the Commonwealth’s

eMarketplace portal. RFEI 001746 seeks “expressions of interests” from firms to

“implement a Contact Tracing Management System.” The materials describing

RFEI 001746 show that this is in fact the creation of a massive and permanent

database that will be used to surveil the population of Pennsylvania.


                                        - 19 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 20 of 41




      69.    According to the Pennsylvania Department of Health, an individual

who is tested and confirmed positive for COVID-19 is considered a “case.”

      70.    However, the “positive” result is terribly flawed because the testing

relied upon by Defendants for this result is terribly flawed, as set forth in this

Complaint.

      71.    According to the Pennsylvania Department of Health, “Within 24 hours

of receiving the positive result, trained public health staff conduct an interview with

the case to obtain a list of close contacts they had while infectious. . . . The cases

are encouraged to utilize calendars, social media, etc. to remember where and who

they were around during their infectious period. During the case investigation, the

public health staff attempt to obtain as much information as possible on the contacts

(address, phone, email, etc.) and then share the contact information with the

designated contact tracers.” All of this information is then compiled and retained in

a government database.

      72.    On or about July 31, 2020, the Pennsylvania Department of Health

announced that it intended “to recruit, hire, train, and support 1,000 paid contact

tracing staff to further COVID-19 contact tracing efforts” in the state. This is “an

additional 1,000 contact tracing staff to the 654 contact tracers across the state

currently.” The announcement did not disclose that the Department intends to hire

up to 4,000 paid contact tracers.


                                        - 20 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 21 of 41




       73.    In this public announcement, the Department stated, “A case

investigation is the identification and investigation of patients who are classified as

being a confirmed or probable case of COVID-19. Contact tracing is the subsequent

verification, monitoring, and support of their contacts who have been exposed to and

possibly infected with the virus.” (emphasis added).

       74.    On August 4, 2020, the Pennsylvania Department of Health posted

Request for Application (RFA) 67-116 on the Commonwealth’s eMarketplace

portal. RFA 67-116 seeks to spend $60,000,000 on “hub and spoke” COVID-19

testing. The bid documents indicate that the contract will run through June 30, 2022,

and that the objective is to test 5% of the population every month, which is

approximately 640,000 people. This “hub and spoke” rapid testing capability is part

and parcel of the contact tracing program: “test, trace, stay in place.” And it will

lead to more contact tracing and surveillance of private citizens with no regard for

the fact that it is not necessary.

       75.    As part of the challenged contact tracing program, restaurants are

encouraged to “utilize reservations for dining on premises to maintain records of all

appointments, including contact information for all customers.” Similarly, salons

and barbershops are required to conduct business by appointment only.

       76.    The Pennsylvania Department of Health, in conjunction with the

Pennsylvania Department of Education, directly implements and enforces the


                                        - 21 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 22 of 41




challenged contact tracing program within the public schools. To more effectively

implement the program, the Department of Health requires each school to “[t]ake

measures that allow for exposed individuals to be more easily traced,” including, the

“[u]se of assigned seating for each class,” “tak[ing] attendance for every class and

including all individuals (staff and contractors) who were in the classroom,” “us[ing]

sign-in sheets for in-person meetings to document staff attendees,” and “keep[ing]

accurate records of any persons other than students and staff that enter the building,

their reason for being there, the locations in the building they visit, and the names of

close contacts they visit in the building.”

      77.    On or about July 14, 2020, Plaintiff Chad Parker believed he had a sinus

infection and so he sought medical treatment. On or about July 19, 2020, he was

tested for COVID-19, and on or about July 24, 2020, his test came back positive.

Plaintiff Chad Parker works for a government employer, which follows the CDC

guidance for when a person who tests positive for COVID-19 is cleared to return to

work. Pursuant to that guidance, Plaintiff Chad Parker was cleared on July 24, 2020,

and he returned to work on July 25, 2020.

      78.    On or about July 25, 2020, Plaintiff Chad Parker was contacted by a

contact tracer pursuant to the challenged contact tracing program. The contact tracer

asked probing questions, including who Plaintiff Chad Parker lives with, the ages of

the individuals he lives with, the names of any businesses or other places he recently


                                         - 22 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 23 of 41




visited, and the names and contact information of any people he recently visited or

had contact with. Plaintiff Chad Parker was disturbed by the intensive questioning

by this government investigator and by the investigation itself, which sought

personal and private information regarding his personal and private contacts and

associations.

      79.       In a press release posted on or about August 31, 2020, the Pennsylvania

Department of Health acknowledged the following with regard to the challenged

contact tracing program: “During the case investigation, public health professionals

spend 30 to 60 minutes asking questions to ensure all potential close contacts are

identified. They collect information about who the case came in contact with and

where they went while they were infectious.”

      80.       Shortly following the probing phone call with the contact tracer, the

Parker’s received a letter in the mail from the Pennsylvania Department of Health

dated July 25, 2020 (hereinafter “DOH Letter”). A true and correct copy of the DOH

Letter, which is incorporated herein by reference, is attached to this Complaint as

Exhibit 2.

      81.       The DOH Letter was addressed to the “Parker/Kenwick Family.” The

letter made explicit that “[t]he Secretary of Health is directing you as a close contact

of a person that has COVID-19 to self-quarantine in your home.” (emphasis added).

The letter states that “[t]his authority is granted to the Secretary of Health under the


                                          - 23 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 24 of 41




law,” citing as authority, inter alia, various sections of the Disease Prevention and

Control Law and the Department of Health’s regulations found at 28 Pennsylvania

Code Chapter 27.

      82.    During the mandated, 14-day quarantine (house arrest), the DOH Letter

also “directed” the Parker’s to, inter alia, “[m]aintain social distancing of at least 6

feet from family members” and to “[c]ooperate with the monitoring and other

contacts of the Department or its representatives.”

      83.    The DOH Letter concludes with a stern warning: “You must

immediately adhere to this quarantine directive and all disease control measures

included in it. If you do not cooperate with this directive, the Secretary of Health

may petition a court to have you confined to an appropriate place chosen by the

Department. . . . This may be a hospital, or some other appropriate place, whichever

the Department determines is best suited for your case. You will be kept there until

the Department determines it can release you from quarantine. Law enforcement

may be called upon, to the extent necessary, to ensure your compliance with this

directive.” (emphasis added).

      84.    Pursuant to 28 Pennsylvania Code Chapter 27, a violation of the

Pennsylvania Department of Health’s directives as set forth in the DOH Letter could

result in criminal penalties (§ 27.8).            Additionally, Chapter 27 gives the

Pennsylvania Department of Health very broad, plenary, and punitive powers. For


                                         - 24 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 25 of 41




example, among other powers, the Department has the power to isolate, quarantine,

segregate, and surveil individuals without a warrant or consent (§ 27.60(a)); it has

the power to define the conditions of the quarantine (§ 27.65); it has the power to

put a placard/sign in front of a person’s home if the Department believes that the

person is not “fully” compliant (§ 27.66); it has the power to restrict physical

movement, requiring the quarantine to “take place in an institution where the

person’s movement is physically restricted” (§ 27.88(a)); it has the power to “treat”

minors without parental consent (§ 27.97); it has the power to isolate a person if he

or she refuses treatment (§ 27.87(a)); it has the power to enter a home without a

warrant or consent (§ 27.152(b)); and it has the power to review confidential medical

records without a warrant or consent (§ 27.152(c)). All of these powers are available

to the Department to enforce the challenged contact tracing program.

      85.    As a result, the Pennsylvania Department of Health has the authority to

remove minor children from their homes and place them in an isolated quarantine

location without parental consent pursuant to the contact tracing program.

      86.    At all relevant times, the Parker’s, including their children, lived in

close contact with each other in the same household. Accordingly, their exposure to

COVID-19 via Plaintiff Chad Parker had begun as early as July 14, 2020, and yet

none of the family members demonstrated any symptoms. Nonetheless, the Parker’s

and their children were forced to quarantine (house arrest) for 14 days beginning on


                                       - 25 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 26 of 41




July 25, 2020.

      87.    There was no process in place to challenge this forced quarantine

(house arrest) nor were Defendants required to demonstrate probable cause that this

quarantine (house arrest) was necessary. Indeed, it was not necessary as the period

of infection had already expired prior to the imposed quarantine (house arrest).

      88.    From the date of his first phone call with a contact tracer to on or about

August 24, 2020, Plaintiff Chad Parker received approximately 14 texts a day as a

result of the challenged contact tracing program. The text messages required

responses to a “Daily Self-Report.” There was no way to stop the incessant

messages, which were apparently generated by the Sara Alert system. Moreover,

pursuant to the DOH Letter, the Parker’s were required to “cooperate” and thus

respond.

      89.    Because the Parker’s are now in Defendants’ contact tracing database,

they reasonably fear that they will be subjected once again to a quarantine. At a

minimum, they object to being subjected to surveillance, having their personal

medical records reviewed by the Pennsylvania Department of Health, and being in

the government’s database.

      90.    Plaintiff Rebecca Kenwick-Parker homeschools her three biological

children, giving them the option to attend public school once they reach the 8th

grade. Plaintiff Rebecca Kenwick-Parker’s 14-year-old son (her oldest biological


                                        - 26 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 27 of 41




child) attended public school last year (8th grade) and was planning on attending

public high school (9th grade) this year (2020). However, due to the contact tracing

program and the mask mandate, the Parker’s were forced to keep him home, causing

them to scramble to find a homeschool high school curriculum and thus incurring

additional costs for that curriculum as well. So long as the contact tracing program

and mask mandate remain in effect, the Parker’s will not send Plaintiff Rebecca

Kenwick-Parker’s biological children to public school.

      91.    Because of the challenged contact tracing program and mask

requirement, the Parker’s are suffering and will continue to suffer irreparable harm.

      92.    The Redman’s two children are 11th grade students at Delaware Valley

High School in Pennsylvania. School opened on September 2, 2020.

      93.    Because of the challenged contact tracing program, particularly as it

will apply in the public schools, the Redman’s are being forced to have their children

attend school remotely rather than attending in person. The risk of having their

children subjected to the oppression and penalties associated with the challenged

contact tracing program while attending a public school is too great.

      94.    The Redman’s children will be at a disadvantage by not attending

school in person. The children will not have the benefit of socializing with their

peers—an important factor for young people, especially teens. The children will not

have the advantage of interacting personally with their teachers or being present in


                                        - 27 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 28 of 41




classes such as laboratory science where a student’s presence is important. And the

children will have the stigma of being at home and present only in a virtual sense.

      95.    The Redman’s decision not to send their children to school was a very

difficult decision, but they had no choice due to the contact tracing program and the

powers granted to the Pennsylvania Department of Health pursuant to this program.

These boys in particular are especially affected because of special requirements

where an in-person school environment is important and beneficial. The Redman’s

also object to the fact that their children would be forced to wear masks throughout

the entire school day if they attended in person, even when appropriate social

distancing could be achieved.

      96.    Prior to the implementation of the contact tracing program, the

Redman’s used Life360—a smartphone application that allowed them to track the

whereabouts of their children. However, because of the challenged contact tracing

program, the Redman’s do not want to have any data or information available that

Defendants may seize to quarantine not only their children, but also others with

whom they associate. The Redman’s have also purposely deactivated updates to

their cell phones to avoid the unwanted installation of tracking and surveillance

software. Despite these efforts to avoid “Big Brother,” a COVID-19 tracker was

installed on several phones.

      97.    Defendants have issued orders limiting the number of people that can


                                       - 28 -
         Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 29 of 41




be in a congregate setting. As a result, the Redman’s usual house of worship requires

pre-registration in order to attend in-person services within the church. Because of

the challenged contact tracing program, the Redman’s have curtailed attending

religious services to avoid providing data or information that Defendants may

acquire or seize to quarantine them, their children, or others with whom they

associate.

        98.   Because of the challenged contact tracing program and mask

requirement, the Redman’s are suffering and will continue to suffer irreparable

harm.

        99.   The challenged contact tracing program is dangerous. It would permit

a desperate and unscrupulous political operative to dampen voter participation in a

given district. It would permit a desperate and unscrupulous business owner to stifle

competition. Either could falsely and anonymously report incidences of coronavirus

without fear of repercussion. Trolls could create chaos. Protesters could trigger

panic as a form of civil disobedience. Hostile foreign intelligence operatives could

shut down an entire city by falsely reporting COVID-19 infections in every

neighborhood. The abuses permitted by granting the government such power are

practically without limits.

        100. Defendants consistently assert that the restrictions they have imposed

upon the fundamental liberties of Pennsylvanians are based on science and data, yet


                                       - 29 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 30 of 41




they refuse to provide the evidence they purportedly rely upon.

      101. The CDC daily publishes numbers on their website reflecting the total

number of COVID-19 cases in the United States and the total number of COVID-19

deaths. While this number changes daily, a snapshot of the numbers on August 23,

2020, reveals a fatality rate of 3% based on reported numbers. However, repeated

studies done in multiple countries (including CDC studies done in the United States)

indicate that the actual infection rate is estimated to be between 10 and 110 times

the reported infection rate, with the average being between 20 to 25 times. This

means that the fatality rate is very likely closer to .12% to .15%. And among these

deaths, it is known that most of them are from people who are elderly and/or already

have comorbidity factors, and a significant number of reported deaths are from when

COVID-19 patients were placed in nursing homes among vulnerable populations.

COVID-19 related deaths in nursing homes account for about 70% of all coronavirus

deaths in Pennsylvania, a number that was exacerbated by Defendant Levine’s order

to place active COVID patients into nursing homes.

      102. According to a recent CDC report, just six percent of coronavirus

deaths have “COVID-19” as the only cause mentioned, revealing that 94 percent of

patients who died from coronavirus also had other “health conditions and

contributing causes.”

      103. In other words, science and data do not justify Defendants’ suspension


                                       - 30 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 31 of 41




of fundamental liberties as set forth in this Complaint.

      104. The U.S. Constitution and its Bill of Rights guarantee freedom.

Accordingly, the government bears the burden to justify a restriction on liberty; it is

not a private citizen’s burden to prove his or her freedom. Here, Defendants presume

that all citizens, including Plaintiffs, are diseased (guilty), and it is the citizen’s

burden, without any procedure for doing so, to prove otherwise. This is a form of

tyranny that is prohibited by our Constitution.

      105. On or about August 31, 2020, Defendant Wolf extended his

“emergency powers” for another 90 days.

                          FIRST CLAIM FOR RELIEF

          (First and Fourteenth Amendments—Right of Association)

      106. Plaintiffs hereby incorporate by reference all stated paragraphs.

      107. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of their right of association in violation of the First and

Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

      108. The freedom to engage in association for the advancement of beliefs

and ideas is an inseparable aspect of freedom of speech. Indeed, implicit in the right

to engage in activities protected by the First Amendment is a corresponding right to

associate with others in pursuit of a wide variety of political, social, economic,


                                        - 31 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 32 of 41




educational, religious, and cultural ends free from government intrusions or burdens.

      109. Moreover, as recognized by the U.S. Supreme Court, family

relationships, by their nature, involve deep attachments and commitments to the

necessarily few other individuals with whom one shares not only a special

community of thoughts, experiences, and beliefs but also distinctively personal

aspects of one’s life. Consequently, it is relationships such as these that led to an

understanding of freedom of association as an intrinsic element of personal liberty

under the Fourteenth Amendment.

      110. As set forth in this Complaint, the challenged contact tracing program

deprives Plaintiffs of their fundamental right of association in violation of the First

and Fourteenth Amendments.

      111. As a direct and proximate result of Defendants’ violation of the right of

association under the First and Fourteenth Amendments as set forth in this

Complaint, Plaintiffs have suffered irreparable harm, including the loss of their

fundamental constitutional rights, entitling them to declaratory and injunctive relief.

                         SECOND CLAIM FOR RELIEF

                     (Due Process—Fourteenth Amendment)

      112. Plaintiffs hereby incorporate by reference all stated paragraphs.

      113. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants


                                        - 32 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 33 of 41




have deprived Plaintiffs of their right to due process in violation of the Fourteenth

Amendment to the United States Constitution and 42 U.S.C. § 1983.

      114. The challenged contact tracing program and mask mandate, as set forth

in this Complaint, lack any rational basis, are arbitrary, capricious, and vague, have

no real or substantial relation to the objectives of the program or mandate, and are a

palpable invasion of rights secured by fundamental law in violation of the Due

Process Clause of the Fourteenth Amendment.

      115. The challenged contact tracing program, as set forth in this Complaint,

is unconstitutionally vague in that it fails to provide clear notice as to who may or

may not be subject to the forced quarantine. The program’s ambiguity also invites

discriminatory enforcement against disfavored individuals and groups.

      116. Accordingly, the challenged contact tracing program violates the Due

Process Clause of the Fourteenth Amendment because it is impermissibly vague; it

fails to give fair notice of the conduct that is required or prescribed; it presumes that

all citizens are diseased (guilty), placing the burden on the citizen to prove otherwise

without a procedure for doing so; it fails to provide minimal guidelines to govern

law enforcement; and it encourages arbitrary enforcement.

      117. The challenged contact tracing program fails to provide adequate notice

and an opportunity to be heard before imposing onerous and punitive restrictions on




                                         - 33 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 34 of 41




a person’s liberty in violation of the Due Process Clause of the Fourteenth

Amendment.

      118. As a direct and proximate result of Defendants’ violation of the Due

Process Clause of the Fourteenth Amendment as set forth in this Complaint,

Plaintiffs have suffered irreparable harm, including the loss of their fundamental

constitutional rights, entitling them to declaratory and injunctive relief.

                           THIRD CLAIM FOR RELIEF

                  (Equal Protection—Fourteenth Amendment)

      119. Plaintiffs hereby incorporate by reference all stated paragraphs.

      120. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of the equal protection of the law guaranteed under the

Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution and 42 U.S.C. § 1983.

      121. As set forth in this Complaint, the challenged restrictions (contact

tracing program and mask mandate) deprive Plaintiffs of their fundamental rights

and freedoms, yet the restrictions lack any rational basis, are arbitrary, capricious,

and vague, have no real or substantial relation to the objectives of the restrictions,

and are a palpable invasion of rights secured by fundamental law in violation of the

Equal Protection Clause.


                                         - 34 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 35 of 41




      122. The Fourteenth Amendment’s guarantee of the equal protection of the

law is also a corollary to the Guarantee Clause. As set forth in this Complaint,

Defendant Wolf’s unilateral exercise of power has disenfranchised Plaintiffs by the

fact that their representatives in the General Assembly have been rendered impotent

by Defendant Wolf’s exercise of his “emergency powers,” in violation of the

Fourteenth Amendment.

      123. As a direct and proximate result of Defendants’ violation of the equal

protection guarantee of the Fourteenth Amendment as set forth in this Complaint,

Plaintiffs have suffered irreparable harm, including the loss of their fundamental

constitutional rights, entitling them to declaratory and injunctive relief.

                         FOURTH CLAIM FOR RELIEF

                    (Guarantee Clause—Article IV, Section 4)

      124. Plaintiffs hereby incorporate by reference all stated paragraphs.

      125. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of their rights secured by Article IV, Section 4 of the United

States Constitution (“Guarantee Clause”) and 42 U.S.C. § 1983.

      126. The Guarantee Clause is a protector of basic individual rights.

      127. The authority exercised by Defendant Wolf pursuant to his “emergency

powers” since the Pennsylvania General Assembly sought to revoke those powers


                                         - 35 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 36 of 41




on June 9, 2020, via a concurrent resolution violates the Guarantee Clause and thus

Defendant Wolf’s executive orders, along with the various policies and programs

that would normally be subject to legislative approval, funding, and oversight, issued

and adopted since that time pursuant to his “emergency powers” are null and void.

      128. As a direct and proximate result of Defendants’ violation of the

Guarantee Clause as set forth in this Complaint, Plaintiffs have suffered irreparable

harm, including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                          FIFTH CLAIM FOR RELIEF

           (Right to Privacy/Due Process—Fourteenth Amendment)

      129. Plaintiffs hereby incorporate by reference all stated paragraphs.

      130. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of their right to privacy, personal autonomy, and bodily

integrity secured by the Fourteenth Amendment to the United States Constitution

and 42 U.S.C. § 1983.

      131. The right to privacy protects Plaintiffs’ personal autonomy and bodily

integrity from intrusion by the government. The mask mandate violates Plaintiffs’

right to privacy.




                                        - 36 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 37 of 41




      132. As a direct and proximate result of Defendants’ violation of the

Fourteenth Amendment as set forth in this Complaint, Plaintiffs have suffered

irreparable harm, including the loss of their fundamental constitutional rights,

entitling them to declaratory and injunctive relief.

                          SIXTH CLAIM FOR RELIEF

               (Unlawful Search & Seizure—Fourth Amendment)

      133. Plaintiffs hereby incorporate by reference all stated paragraphs.

      134. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of their right to be free from unreasonable searches and

seizures protected by the Fourth Amendment as applied to the states and their

political subdivisions under the Fourteenth Amendment to the United States

Constitution and 42 U.S.C. § 1983.

      135. As set forth in this Complaint, the challenged contact tracing program

authorizes government officials to search and seize private citizens, including

Plaintiffs, without a warrant.

      136. The quarantine demanded by Defendants pursuant to the challenged

contact tracing program is the equivalent of a house arrest.




                                        - 37 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 38 of 41




      137. The challenged contact tracing program is arbitrary and unreasonable,

and it presumes that all citizens are diseased (guilty), placing the burden on the

citizen to prove otherwise without a procedure for doing so.

      138. Pursuant to the challenged contact tracing program, Defendants can

search and seize private individuals, including Plaintiffs, enter and search their

homes, conduct surveillance, unilaterally remove and isolate minor children, and

review private records and documents without a warrant in violation of the Fourth

Amendment.

      139. As a direct and proximate result of Defendants’ violation of the Fourth

Amendment as set forth in this Complaint, Plaintiffs have suffered irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                        SEVENTH CLAIM FOR RELIEF

                    (First Amendment—Freedom of Speech)

      140. Plaintiffs hereby incorporate by reference all stated paragraphs.

      141. By reason of the aforementioned acts, policies, practices, procedures,

and/or customs, created, adopted, and enforced under color of state law, Defendants

have deprived Plaintiffs of their right to freedom of speech in violation of the First

Amendment as applied to the states and their political subdivisions under the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.


                                        - 38 -
        Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 39 of 41




      142. The freedom of speech is not confined to verbal expression, but

includes conduct that is sufficiently imbued with elements of communication. That

is because the Constitution looks beyond written or spoken words as mediums of

expression and recognizes that symbolism is an effective way of communicating

ideas. Conduct, such as the wearing of a face mask during this politicized pandemic,

is sufficiently communicative because it conveys a particularized message and the

likelihood is great that the message will be understood by those who view it.

      143. Wearing a face mask during this current and highly politicized

pandemic has become a form of expression. The face mask is, for many, including

Plaintiffs, a symbol of oppression and government tyranny. It is a sign that the

wearer is willing to surrender his or her freedoms to the government. Plaintiffs

oppose this message and thus they oppose the requirement to wear a face mask

because it conveys this message. Moreover, Plaintiffs oppose the mask mandate

because science and data have shown that wearing a face mask pursuant to the

mandate is not medically required or necessary, and it is harmful to the wearer.

      144. The mask mandate, as set forth in this Complaint, is compelling

Plaintiffs to express a message with which they disagree in violation of their rights

protected by the First Amendment.

      145. As a direct and proximate result of Defendants’ violation of the right to

freedom of speech under the First Amendment as set forth in this Complaint,


                                       - 39 -
          Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 40 of 41




Plaintiffs have suffered irreparable harm, including the loss of their fundamental

constitutional rights, entitling them to declaratory and injunctive relief.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs ask this Court:

      A)      to   declare    that   Defendants   violated   Plaintiffs’      fundamental

constitutional rights as set forth in this Complaint;

      B)      to enjoin Defendants’ enforcement of the challenged restrictions as set

forth in this Complaint;

      C)      to award Plaintiffs their reasonable attorneys’ fees, costs, and expenses

pursuant to 42 U.S.C. § 1988 and other applicable law;

      D)      to grant such other and further relief as this Court should find just and

proper.

                             Respectfully submitted,

                             LAW OFFICE OF ANDREW H. SHAW. P.C.

                             /s/ Andrea L. Shaw
                             Andrea L. Shaw, Esq. (89333)
                             2011 W. Trindle Road
                             Carlisle, Pennsylvania 17013
                             (717) 243-7135




                                         - 40 -
Case 1:20-cv-01601-JEJ Document 1 Filed 09/03/20 Page 41 of 41




                AMERICAN FREEDOM LAW CENTER

                Robert J. Muise, Esq.* (MI P62849)
                PO Box 131098
                Ann Arbor, Michigan 48113
                Tel: (734) 635-3756; Fax: (801) 760-3901
                rmuise@americanfreedomlawcenter.org
                * Subject to admission pro hac vice

                Attorneys for Plaintiffs




                             - 41 -
